[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            JUNE 3, 2009
                            No. 08-13408
                                                         THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________


                  D. C. Docket No. 08-60007-CR-WPD

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

EDWARD HOPE,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 3, 2009)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:



      Defendant-Appellant Edward Hope appeals his 87-month sentence for

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and

(b)(2). No reversible error has been shown; we affirm.

      Hope challenges the substantive reasonableness of the within guidelines

sentence imposed; he argues that a below guidelines range sentence of 60-months

would be more than sufficient. No error is claimed in the calculation of the 87 to

108-month guideline range.

      Appellate review of the substantive reasonableness of a sentence -- whether

inside or outside the guidelines range -- is under an abuse-of-discretion standard.

Gall v. United States, 128 S.Ct. 586, 597 (2007). This review is deferential. A

within guidelines range sentence is expected ordinarily to be reasonable; the

appellant bears the burden of establishing the absence of reasonableness in the light

of the record and the section 3553(a) factors. See United States v. Gonzalez, 550

F.3d 1319, 1324 (11th Cir. 2008), citing United States v. Talley, 431 F.3d 784, 788

(11 Cir. 2005).

      Hope argued at sentencing that his criminal history, his behavior during the

three-year period pending indictment, his compliance with all conditions of pretrial



                                          2
release, the dependency of his wife and children upon him for financial support,

together with the absence of indication that he continued to possess child

pornography, all required a sentence below the advisory guideline range. Hope

also contended that a sentence near the 120-month statutory maximum would be

unreasonable in the light of the facts of his case; a sentence of 60 months would be

fair.

        The transcript of the sentencing hearing makes it clear that the district court

considered Hope’s arguments and the section 3553(a) factors; the district court

stated expressly that the arguments advanced by Hope in mitigation more properly

were considered within the guideline range and supported a low-end guideline

sentence. In short, the district court was unpersuaded that the factors upon which

Hope relies justified a variance from the advisory guideline range.

        Hope has failed to carry his burden of establishing that his sentence was

substantively unreasonable. We cannot say the 87-month low-end guideline range

sentence was “outside the range of reasonable sentences dictated by the facts of the

case.” United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006), cert.

dismissed 127 S.Ct. 3040 (2007), abrogated on other grounds Kimbrough v.

United States, 128 S.Ct. 558 (2007). No clear error of judgment has been shown.

See id. at 1363 (appellate court will only reverse a procedurally proper sentence



                                            3
when convinced that the district court committed a clear error of judgment).

      AFFIRMED.




                                         4